Citation Nr: 1702772	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-27 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 25, 2008 to October 28, 2008 at Lakeland Regional Medical Center in Lakeland, Florida.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who was the appellant, had active service from August 1977 to August 1980.    

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a January 2009 decision by the VA Medical Center in Tampa, Florida.  


FINDING OF FACT

On December 15, 2016, the Board received notice from the U.S. Social Security Administration (SSA) that the Veteran died in November 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  On December 15, 2016, prior to a Board decision in this case, the Board received notice from SSA that the Veteran died in November 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, so must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

